    Case: 1:19-cv-06859 Document #: 52 Filed: 02/08/21 Page 1 of 3 PageID #:160




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAN BUKOWSKI,                 )
                              )
              Plaintiff,      )                       Case No. 2019-cv-6859
                              )
     v.                       )                       Hon. Sharon Johnson Coleman
                              )
CHICAGO MEAT AUTHORITY, INC., )
                              )
              Defendant.      )

                                  MOTION TO REINSTATE

         Plaintiff Jan Bukowski (“Mr. Bukowski” or “Plaintiff”) by and through his undersigned

counsel, hereby submits the following Motion to Reinstate and states as follows:

   1. On January 8, 2021, the parties appeared for status before the Honorable Sharon Coleman

and reported that the parties had reached a settlement in the above-captioned matter (19-cv-

6859).

   2. Accordingly, the case was dismissed without prejudice for 30 days. The Court

subsequently advised the parties that if a Motion to Reinstate the case was not filed by February

8, 2021, the dismissal would automatically convert to one with prejudice with no further action

by the Court.

   3. On or about January 12, 2021, counsel for Defendant provided a draft settlement

agreement to Plaintiff and his counsel. At that time, Plaintiff and his counsel learned for the first

time that Plaintiff’s former counsel was asserting a lien over the case.

   4. The discovery of former counsel’s attorney’s lien has created unforeseen delays in the

execution of a settlement agreement. Accordingly, as of date, no settlement agreement has been

executed.




                                                 1
    Case: 1:19-cv-06859 Document #: 52 Filed: 02/08/21 Page 2 of 3 PageID #:161




   5. Therefore, Plaintiff moves for an entry of an Order reinstating civil action 19-CV-6859 to

provide the parties with additional time to execute a settlement agreement.

   WHEREFORE, Plaintiff, by and through his undersigned counsel, respectfully moves this

Court for an entry of an Order vacating the dismissal and reinstating the present action and for all

other relief this Court deems necessary.

                                              RESPECTFULLY SUBMITTED,


                                              By:/s/Michael I. Leonard
                                                Counsel for Plaintiff



LEONARD TRIAL LAWYERS
Michael I. Leonard
Rebecca Alexander
120 N. LaSalle Street, 20th Floor
Chicago, IL 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardtriallawyers.com
ralexander@leonardtriallawyers.com

Marko Duric
Robertson Duric
20 North Wacker Drive, Suite 3710
Chicago, Illinois 60606
Marko@robertsonduric.com

Attorneys for Plaintiff




                                                 2
    Case: 1:19-cv-06859 Document #: 52 Filed: 02/08/21 Page 3 of 3 PageID #:162




                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on February 8, 2021, she caused the foregoing

Motion to Reinstate to be filed electronically with the Clerk of Court using the ECF system,

which sent notification of such filing to:


Anne E. Larson
Deborah H. Share
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
155 N. Wacker Drive, Suite 4300
Chicago, Illinois 60606
Telephone: 312.558.1253

Attorneys for the Plaintiff




                                             /s/ Rebecca Alexander




                                             3
